DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 29 is objected to because of the following informalities:  Claim 29, line 2: “toque” should be changed to –torque--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 25, 27, 28, 29, 33-35, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Peng (US PGPub 2013/0027308) in view of Lu (US PGPub 2005/0110757). 

Regarding claim 21, Peng discloses an interface device (figs. 9 and 10 and [0066] a wheel module for an input device and [0021], the input device is a mouse device) comprising: 
a wheel member (fig. 10 and [0066], wheel module) configurable to rotate around an axis in a plurality of operation modes, each operation mode associated with a respective friction profile ([0068], “Moreover, as the poking part 631 of the swinging arm 63 is moved to allow the contacting part , 
wherein the wheel member comprises a cavity (fig. 10 and [0067], hollow grove 622) and a side wall of the cavity that includes two or more zones arranged in an axial direction of the wheel member ([0067], “The saw-toothed structure 62211, the saw-toothed structure 62212 and the smooth structure 62213 are arranged on the groove inner surface 6221 in a side-by-side manner. Moreover, the saw-toothed structure 62211, the saw-toothed structure 62212 and the smooth structure 62213 have different altitudes”), wherein: 
a first zone of the two or more zones comprises a plurality of teeth (fig. 10 and [0067], saw-toothed structure 62211); and 
a second zone of the two or more zones has a circularly curved even surface (fig. 10 and [0067], smooth structure 62213); and 
an actuator assembly (fig. 11, swinging arm 73) comprising a carriage (fig. 11, poking part 731 and linking part 732) and a single arm coupled to the carriage (fig. 11, contacting part 733), wherein: 
the carriage is configured to move in a radial direction relative to the wheel member (figs 12A and 12B, the arm 733 moving in a radial direction relative to the wheel member); 
the single arm or a component coupled thereto is configured to contact the first zone when the carriage is at a first location ([0068], “the swinging arm 63 is moved to allow the contacting part 633 to be fixed at a position Q1, the contacting part 633 is sustained against the saw-toothed structure 62211, and thus the wheel 62 is operated in a click-feeling mode”); 
the single arm of the two arms or a component coupled thereto is configured to contact the second zone when the carriage is at a second location ([0068], “As the poking ; and 
In Peng, Figs. 12A-D illustrate operating in multiple modes in both an axial and radial direction, where the arm of Peng is always in contact with a surface. However other locations for an arm are known including those not in contact with a surface. Additionally, in embodiment of Figs 5A-5C, Peng discloses the first arm and the second arm or the components coupled thereto are in no contact with the first zone and the second zone, respectively, when the carriage is at a third location ([0063], “FIG. 5C schematically illustrates the wheel module of FIG. 3, in which the wheel is operated in a first smooth-feeling mode. In a case that the poking part 431 of the swinging arm 43 is moved and fixed at a third position P3, the contacting part 433 is separated from the first saw-toothed structure 42111 and the second saw-toothed structure 42121, and thus the wheel 42 is operated in the smooth-feeling mode”).
Therefore, it would have been obvious to one of ordinary skill in the art to include in Figs 12A-D a mode where the arm is located in the space between the center and the outer edge, as taught by Figs. 5A-5C of Peng, for the purpose of providing more modes of operating a scroll wheel on a mouse input device to provide more flexibility and a better user experience. 
	Peng discloses a single arm (fig. 11, element 733), however other types of arms including a plurality of arms are known. Lu discloses the single arm is a first arm of the two arms and a second arm of the two arms (fig. 6, multiple pegs below wheel holder 1 on the bottom casing). 
	Therefore, it would have been obvious to one of ordinary skill in the art to make separable the single arm of Peng, by utilizing multiple arms as taught by Lu since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. 

Regarding claim 22, the combination of Peng and Lu further discloses wherein each of the two arms is coupled to the carriage through a spring (Lu: fig. 6, springs illustrated on each side of wheel holder 1). 

claim 25, the combination of Peng and Lu further discloses wherein the plurality of operation modes includes a freewheel mode and at least two additional modes, the at least two additional modes including:
two or more different ratchet modes; 
two or more different constant friction modes; or 
at least one constant friction mode and at least one ratchet mode (Peng, [0068], “Moreover, as the poking part 631 of the swinging arm 63 is moved to allow the contacting part 633 to be fixed at a position Q1, the contacting part 633 is sustained against the saw-toothed structure 62211, and thus the wheel 62 is operated in a click-feeling mode. As the poking part 631 of the swinging arm 63 is moved to allow the contacting part 633 to be fixed at a position Q2, the contacting part 633 is sustained against the saw-toothed structure 62212, and thus the wheel 62 is operated in another click-feeling mode. As the poking part 631 of the swinging arm 63 is moved to allow the contacting part 633 to be fixed at a position Q3, the contacting part 633 is sustained against the smooth structure 62213, and thus the wheel 62 is operated in a smooth-feeling mode”).

Regarding claim 27, the combination of Peng and Lu discloses the freewheel mode which would inherently involve the wheel member configured to decelerate at some undisclosed rate. The combination of Peng and Lu does not disclose at a rate below 500 rpm per second.
	It would have been obvious to one of ordinary skill in the art to modify the combination of Peng and Lu to include the wheel member configured to decelerate at a rate below 500 rpm per second since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 

Regarding claim 28, the combination of Peng and Lu discloses the freewheel mode which would inherently involve the wheel member configured to lose an undisclosed amount of rotational energy per second. The combination of Peng and Lu does not disclose configured to lose less than 30% of total rotational energy per second.
	It would have been obvious to one of ordinary skill in the art to modify the combination of Peng and Lu to include the wheel member configured to lose less than 30% of total rotational energy per second since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 

Regarding claim 29, the combination of Peng and Lu discloses the freewheel mode which would inherently involve the wheel member configured to receive less than an undisclosed amount of braking torque. The combination of Peng and Lu does not disclose configured to receive less than 0.05 millinewton-meter of braking torque.
	It would have been obvious to one of ordinary skill in the art to modify the combination of Peng and Lu to include the wheel member configured to receive less than 0.05 millinewton-meter of braking torque since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 

Regarding claim 33, the combination Peng and Lu further discloses wherein the actuator assembly comprises a direct current motor, a servo motor, a stepper motor, a solenoid, a voice coil motor, or a linear motor (Peng, [0057], “Alternatively, the movement of the poking part 431 may be driven by a driving mechanism that is coupled with the poking part 431. Such a driving mechanism is for example a motor, an electromagnet or a voice coil”).

Claims 34, 35 and 38 are within the scope of claims 21, 22 and 25 respectively and are therefore interpreted and rejected based on similar reasoning. 

Claims 23 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Peng and Lu further in view of Blandin et al. (US PGPub 2011/0227828). 

Regarding claim 23, the combination of Peng and Lu discloses an arm contact with a first zone, however other types of contact including a contact ball are known. 
wherein the first arm comprises a contact ball for contacting the first zone ([0033], “According to one embodiment, the bearing is configured to contact or is disposed in a damping material to dampen the vibration and sound of the bearing sliding and/ or rolling across the corrugations as the roller wheel is rotated. Reducing such vibrations and sound in the bearing in turn reduces vibrations and sound in the arm, the roller, and the mouse. The damping material may include a soft rubbery material, a foam material or the like”).
In view of the teachings of Peng, Lu and Blandin, it would have been obvious to one of ordinary skill in the art to modify the arm of Peng to include a contact ball, as taught by Blandin, for the purpose providing known alternatives to improve a user experience by providing consistent friction profiles in a stepping mode. 

	Claim 36 is within the scope of claim 23 and is therefore interpreted and rejected based on similar reasoning. 

Claims 24, 26, 30-32, 37, 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Peng and Lu further in view of Unnikrishnan et al. (US PGPub 2020/0159341). 

Regarding, claim 24, the combination of Peng and Lu discloses the second arm, however arms including a friction pad are known. 
In a similar field of endeavor of mouse input devices, Unnikrishnan discloses wherein the second arm includes a friction pad for contacting the second zone, the friction pad comprising a solid friction material ([0043], “E.g., in case the first free end portion 164 of the first lever arm 163 is in a non-engagement condition, in which it does not engage the arresting surface 142, the scroll wheel 140 is then in a free-wheeling mode. According to various embodiments, the first free end portion 164 of the first lever arm 163 of the lever 160 may engage the scroll wheel 140 via a ratchet arrangement or a frictional contact”). 
In view of the teachings of Peng, Lu and Unnikrishnan, it would have been obvious to one of ordinary skill in the art to modify the arm of Peng and Lu to include a friction pad, as taught by 

Regarding claim 26, the combination of Peng, Lu and Unnikrishnan further discloses wherein the two additional modes correspond to when either the first arm or the second arm or the components coupled thereto are in contact with the first zone or the second zone, and
wherein the freewheel mode corresponds to when the first arm and the second arm or the components coupled thereto are not in contact with the first zone or the second zone (Unnikrishnan: [0048], “Accordingly, the scroll wheel 140 may be in the free-wheeling mode when the first end portion 164 of the first lever arm 163 of the lever 160 is fully disengaged from the arresting surface 142 of the scroll wheel 140. On the other hand, the scroll wheel 140 may be in the adjustable resistive-wheeling mode whenever the first free end portion 164 of the first lever arm 163 of the lever 160 is exerting an engagement force, which may be adjusted or varied, on the arresting surface 142 of the scroll wheel 140. Thus, according to various embodiments, the scroll wheel 140 may be adjusted between different modes of scrolling by controlling the degree of linear motion applied at the second free end portion 166 of the second lever arm 165 of the lever 160 via controlled rotation of the auxiliary wheel 150. The rolling resistance/arresting force of the scroll wheel 140 may also be adjusted, for example increased or decreased, by controlling the degree of linear motion applied at the second free end portion 166 of the second lever arm 165 of the lever 160 via controlled rotation of the auxiliary wheel 150”).

Regarding claim 30, the combination of Peng, Lu and Unnikrishnan further discloses wherein:
in each of the two or more constant friction modes or the at least one constant friction mode, a constant friction force is applied to the wheel member by a friction applying assembly (Unnikrishnan: [0043], “E.g., in case the first free end portion 164 of the first lever arm 163 is in a non-engagement condition, in which it does not engage the arresting surface 142, the scroll wheel 140 is then in a free-wheeling mode. According to various embodiments, the first free end portion 164 of the first lever arm 163 of the lever 160 may engage the scroll wheel 140 via a ratchet arrangement or a frictional contact”); 
in the freewheel mode, no friction force is applied to the wheel member by the friction applying assembly (Unnikrishnan: [0016], “Various embodiments of an input device for communication with a processor-based device may include a scroll wheel and a user adjustable roller on a base of the input device that allows a user to smoothly or gradually vary a detent force acting on the scroll wheel over a range from a predetermined maximum detent force to zero detent force (or free-wheeling)”); and 
in each of the two or more ratchet modes or the at least one ratchet mode, the respective friction profile includes a plurality of periodic segments (Unnikrishnan: [0016], “the user may adjust a ratchet mechanism, via rotating the roller, in order to achieve a finer control over the detent force exerted on the scroll wheel. The ratchet mechanism may be on the base of the input device”).

Regarding claim 31, the combination of Peng, Lu and Unnikrishnan discloses wherein, in one of the two or more ratchet modes or the at least one ratchet mode, the plurality of periodic segments includes an undisclosed number of periodic segments (Peng: [0067] and fig. 10, saw-tooth structure 62211). The combination of Peng, Lu and Unnikrishnan does not disclose the number of periodic segments is 50 or more periodic segments.
	It would have been obvious to one of ordinary skill in the art to modify the combination of Peng, Lu and Unnikrishnan to modify the periodic segments to include 50 or more periodic segments since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 

Regarding claim 32, the combination Peng, Lu and Unnikrishnan further discloses wherein, in each of the two or more ratchet modes or the at least one ratchet mode, the respective friction profile includes a triangle wave, a parabola, a sinusoidal wave, a square wave, an ascending ramp, or a descending ramp (Peng, [0026], “In an embodiment, the groove inner surface of the hollow groove further includes a smooth surface. The smooth surface, the first saw-toothed structure and the second saw-toothed structure are arranged on the groove inner surface side by side. In addition, the smooth surface, the first saw-toothed structure and the second saw-toothed structure have different altitudes. .

Claims 37, 39 and 40 are within the scope of claims 24, 26 and 30 respectively and are therefore interpreted and rejected based on similar reasoning. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lin et al. (US PGPub 2018/0267629) discloses a scroll wheel module (figs. 1A-1C).
Chou (US PGPub 2009/0096747) discloses an input device (fig. 2). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EJF/
/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693